Citation Nr: 1224164	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  10-08 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to Department of Veterans Affairs educational benefits under 38 U.S.C., Chapter 30.


REPRESENTATION

Appellant represented by:  Armed Forces Services Corporation


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from November 1996 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Buffalo, New York.  In his February 2010 substantive appeal, the Veteran requested a Board hearing, which was scheduled in November 2010.  Prior to that date, the Veteran cancelled his hearing request.    

In October 2010, the Veteran appointed the National Veterans Legal Services Program (NVLSP) as his accredited representative.  However, in December 2011, the NVLSP filed a motion to withdraw as his representative, which was granted by the Board in May 2012.  That same month, the Veteran was notified that the NVLSP was no longer recognized as his representative and given the opportunity to appoint another representative.  In June 2012, the Veteran appointed the Armed Forces Services Corporation as his representative. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010, subsequent to issuance of the statement of the case, additional evidence was associated with the record, namely copies of letters dated in July 2003 from the Veteran and his mother.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. 
§ 19.37(a).  There is currently no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).   

Moreover, as the additional evidence discussed above was date-stamped by the Roanoke, Virginia RO in July 2003, it appears that at one time, this evidence was part of the Veteran's education file.  However, these documents were not in the file at the time of the Veteran's submission in March 2010.  The statement of the case indicates that the Veteran was informed in August 2008 that he was no longer entitled to VA education benefits; however, a copy of the document informing him of this decision is not in the claims folder or in the Virtual VA paperless claims processing system.  Thus, given these missing records, it appears that there may be another file containing relevant information that has not been associated with the education file.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should associate all other relevant VA files, including the claims folder, the decision or notice of decision denying the benefit sought on appeal, and the July 2003 lay evidence, with the Veteran's current education file.  All attempts to associate such records should be documented in the education file.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  If the benefit sought on appeal remains denied the AOJ should issue a supplemental statement of the case that considers all evidence received since the January 2010 statement of the case.  Thereafter, the case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


